Citation Nr: 1533039	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-27 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for kidney cancer, status post right kidney nephrectomy, to include as due to exposure to an herbicidal agent.


REPRESENTATION

The Veteran is represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


REMAND

In his December 2012 substantive appeal, the Veteran requested a videoconference hearing before the Board pursuant to his above-captioned claim.  In February 2015, instead of a videoconference Board hearing, the Veteran requested that he be scheduled for a hearing before the Board sitting at the RO (a Travel Board hearing).  To date, the Veteran has not been provided the request hearing and, thus, a remand is required.

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a Travel Board hearing in accordance with applicable procedures as established by 38 C.F.R. § 20.704 (2014).  If the Veteran no longer desires a hearing before the Board in this matter, he must promptly notify the RO. 38 C.F.R. § 20.702(e) (2014).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


